Per Curiam,
Plaintiff sought to recover in ejectment certain real estate; defendant claimed the property belonged to her; the issues involved were submitted to the jury and the verdict favored defendant; plaintiff has appealed.
The first question stated by appellant for our consideration is as follows: “In ejectment, should evidence be admitted of promises by plaintiff to defendant to purchase for her the property in dispute in order that plaintiff might more conveniently have intimate relations with defendant’s daughter, where such matter is not pleaded?” In answering this, it is sufficient to say that no such evidence as suggested was admitted at trial
The second question submitted by appellant is: “'Wh ere defendant fails or refuses, while under cross-examination, to answer material questions, should the. court, without request, strike out the evidence of defendant on direct examination?” This must be answered in the negative; appellant, at trial, not only failed to move to strike out the evidence now objected to, but likewise failed to protect himself in any other appropriate way.
The judgment is affirmed.